Citation Nr: 1712606	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-29 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.  He had additional service in the Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had a stroke in 2005, nearly 40 years after separation from active military service.

2.  The evidence of record is against a finding that the Veteran's stroke was causally related to active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in December 2010.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA and private treatment records have been associated with the claims file.  

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of manifestations of stroke in service or evidence of an event, injury or disease that occurred during service that might be related to the Veteran having a stroke in 2005, nearly four decades after separation from active service. As there is no indication that a VA examination would result in findings favorable to the Veteran, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).
As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Certain chronic diseases, such as a stroke (i.e. brain thrombosis), may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309. 

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran filed a claim for service connection in September 2010.  He indicated after having heart disease, diabetes and prostate cancer, he had a stroke.

Notably, in an August 2002 rating decision, service connection for prostate cancer and diabetes mellitus, type II, was severed.  This decision was upheld by the Board in an August 2009 decision.  Currently, the Veteran's does not have any service-connected disabilities.

Review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of a cerebrovascular accident.

The Veteran's medical records confirm that he had a stroke in November 2005 and continues to seek treatment for residuals.   

At his hearing before the Board, the Veteran offered testimony regarding the onset and development of a heart condition and hypertension.  The Board notes that service connection for heart disease, specifically coronary artery disease, with hypertension was denied in a December 2001 rating decision that the Veteran did not appeal.  He filed a claim to reopen his claim for service connection for heart disease in June 2012.  The RO declined to reopen the claim in a June 2013 rating decision.  The Veteran did not file a timely notice of disagreement.  As such, that decision became final and the issues of entitlement to service connection for heart disease and/or hypertension or whether the Veteran has submitted new and material evidence sufficient to reopen claims for service connection are not currently on appeal before the Board and the Board does not have jurisdiction to consider them.

Also at the hearing, the Veteran indicated he had a stroke in 2005 and was still taking multiple medications.  He indicated a belief that his stroke might be related to his heart disease.  

The Board finds that the evidence is against a finding that a stroke onset in service or was caused by an event therein and the Veteran does not so contend.  In addition, because the Veteran's stroke did not manifest until decades after active service, well beyond the permissible presumptive period, service connection for a stroke on a presumptive basis is not warranted.  38 C.F.R. § 3.309.  Finally, as mentioned, the Veteran is not service connected for any disabilities, to include heart disease.  As such, service connection on a secondary basis cannot be granted.  38 C.F.R. § 3.310.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a stroke, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a stroke is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


